Quriani'
Thiscase is appealed by the State to obtain a decision upon a question of law. That question is, can the admission of the defendant, on a trial for bigamy, be given in evidence to prove his marriage ? The authorities are conflicting upon the point, but the preponderance is in favor of the admission of such evidence. 2 Phil, on Ev., by Cow. & Hill, 4 Am. Ed. p. 279, n. And we think reason lies on the same side. And the evidence being admissible, it follows *353that the jury may convict upon it. See the cases cited in the Ind. Dig., p. 10, under the head of Accomplice.
Conrad JBaJcer, James JMJ. ShanJclin and J. C. Jones, Attorney General, for the State.
Alvin P. JETovey, for the appellee.
The appeal is dismissed.